MEMORANDUM **
Paul Thomas Demos, II, appeals pro se both the district court’s dismissal of his appeal from a decision in an adversary proceeding in bankruptcy for failing to file copies of the record on appeal and the district court’s denial of his motion to proceed in forma pauperis. We have jurisdiction pursuant to 28 U.S.C. §§ 158(d) and 1291. We review for abuse of discretion both the district court’s dismissal of an appeal, see Fitzsimmons v. Nolden (In re Fitzsimmons), 920 F.2d 1468, 1471 (9th Cir.1990), and the district court’s denial of a motion to proceed in forma pauperis, see Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir.1987). We affirm.
Because the district court found that Demos acted in bad faith and provided unsatisfactory reasons for failing to file copies of the record on appeal, the district court did not abuse its discretion by dismissing Demos’ appeal from the bankruptcy court. See In re Fitzsimmons, 920 F.2d at 1474 (“the existence of bad faith constitutes egregious circumstances which can warrant dismissal even without the explicit consideration for alternative sanctions and relative fault.”)
*573Because Demos’ annual income was above the poverty threshold and his debts modest, the district court did not abuse its discretion in finding that Demos was able to pay the cost of providing copies of the record on appeal. Accordingly, the district court did not abuse its discretion by denying Demos’ motion to proceed in forma pauperis. See Tripati 821 F.2d at 1369.
Demos’ remaining contentions have been considered and rejected.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.